OPINION OF THE COURT
PER CURIAM.
Appellant, Joanne Boyd, appeals from the District Court’s order denying her petition for a notice of appeal. For the reasons that follow, we will affirm.
On May 18, 2007, Appellant filed a document titled “Petition for Notice of Appeal from the Order of the Supreme Court of the United States Office of the Clerk.” The District Court dismissed Appellant’s notice of appeal, in part, for failure to comply with Fed.R.Civ.P. 3 and, in part, for lack of jurisdiction because it sought review of the United States Supreme Court’s denial of Appellant’s writ of prohibition. Appellant appeals and has filed a motion to supplement the record.
District courts do not have jurisdiction to review decisions by the United States Supreme Court. See 28 U.S.C. §§ 1330-1369. Accordingly, the District Court properly dismissed Appellant’s notice of appeal for lack of jurisdiction.
For the foregoing reasons, we will affirm the judgment of the District Court. Appellant’s motion to supplement the record is denied. The facts pleaded in Appellant’s motion cannot cure the jurisdictional defect.